DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The text of those sections of Title 37, U.S. Code not included in this action can be found in a prior Office action.
Claims 39-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim and claims 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. Applicant timely traversed the lack of unity restriction (election) requirement in the reply filed on 1 September 2021.
Applicants arguments, filed 1 September 2021, to the lack of unity restriction filed on 2 July 2021 have been fully considered and are persuasive. However, examiner maintains that group I (claims 25-38) group II (claims 39-48) lack unity of invention because even though both inventions require the technical feature of a shaping drum comprising two half-drums and two supports with places to store the beads, the supports can arrange the sidewalls as a ring around a plurality of application levers with free ends with the free ends of the application levers being capable of axially approaching the respective half-drum to engage the sidewall with the carcass sleeve, this technical feature is not a special feature as it does not make a contribution over the prior art in view of Gazuit (US3887423), which discloses a shaping drum (“drum” (D)) comprising two half-drums and two supports with places to store the beads (components containing “bead ring sector” (8)), the supports can arrange the sidewalls as a ring around a plurality of application levers (Fig 5, “fingers” (1)) with free ends with the free ends of the application 
Species I.A (claim 27) & II.B (claims 29-31) lack unity of invention because even though the inventions of these groups require the technical feature of the process described in claim 25, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gazuit (US3887423). Gazuit (Fig 5-6) discloses a process for building tyres for vehicle wheels, comprising:
arranging a carcass sleeve comprising at least one carcass ply ("ply stock" (15)) and two beads ("bead" (16)) on a shaping drum  (“drum” (D)) comprising two half-drums and two supports (components containing “bead ring sector” (8)), wherein each of the beads is supported by one of the two half-drums (Fig 5), wherein each support is operatively associated with one of the half-drums and carries a plurality of application levers (“fingers” (1)) having free ends facing towards the respective half-drum (Fig 5);
toroidally shaping the carcass sleeve supported by the two half-drums (Fig 5);
and applying sidewalls (“sidewalls” (17)) on opposite sides of the carcass sleeve (Fig 5-6), wherein applying the sidewalls comprises:
arranging each sidewall as a ring around the application levers of the respective support (Fig 5),
making an axial appendage of the sidewall protrude axially beyond the free ends of the respective application levers (Fig 5);
radially opening the free ends of the application levers of each support so as to make the respective sidewall radially expand (Fig 6),

axially approaching the free ends of the application levers of each support to the respective half-drum up to engage the axial appendage with the carcass sleeve (Fig 6, C3 L61-C4 L4); 
and radially opening the free ends of the application levers of each support up to overturning the respective sidewall and making the respective sidewall adhere against a side of the carcass sleeve (Fig 6, C3 L61-C4 L4).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT10201600132442, filed on 29 December 2016.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following:
Reference character “2” has been used to designate both a tyre on p.12 L22 and a tyre production line on p.13 L4
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 

Specification
The disclosure is objected to because of the following informalities: p.1 L25 “too is made of elastomeric material”   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25-28 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazuit (US3887423).
Regarding claim 25, Gazuit teaches a process for building tyres comprising:
 arranging a carcass sleeve comprising at least one carcass ply ("ply stock" (15)) and two beads ("bead" (16)) on a shaping drum  (“drum” (D)) comprising two half-drums and two supports (components containing “bead ring sector” (8)), wherein each of the beads is supported by 
toroidally shaping the carcass sleeve supported by the two half-drums (Fig 5);
and applying sidewalls (“sidewalls” (17)) on opposite sides of the carcass sleeve (Fig 5-6), wherein applying the sidewalls comprises:
arranging each sidewall as a ring around the application levers of the respective support (Fig 5),
making an axial appendage of the sidewall protrude axially beyond the free ends of the respective application levers (Fig 5);
radially opening the free ends of the application levers of each support so as to make the respective sidewall radially expand (Fig 6),
wherein the axial appendage remains radially more contracted with respect to a remaining portion of the sidewall and converges towards a rotation axis (X) of the shaping drum (Fig 6);
axially approaching the free ends of the application levers of each support to the respective half-drum up to engage the axial appendage with the carcass sleeve (Fig 6, C3 L61-C4 L4);
and radially opening the free ends of the application levers of each support up to overturning the respective sidewall and making the respective sidewall adhere against a side of the carcass sleeve (Fig 6, C3 L61-C4 L4).
	Regarding claim 26, Gazuit discloses all limitations of claim 25 as set forth above. Additionally, Gazuit discloses that engaging the axial appendage with the carcass sleeve comprises: abutting and 
	Regarding claim 27, Gazuit discloses all limitations of claim 26 as set forth above. Additionally, Gazuit discloses that the step of engaging the axial appendages with the carcass sleeve is taken after the step of toroidally shaping the carcass sleeve (Fig 5-6).
	Regarding claim 28, Gazuit discloses all limitations of claim 25 as set forth above. Additionally, Gazuit discloses that the engaging the axial appendage with the carcass sleeve comprises: arranging a terminal end of the axial appendage of the sidewall in a radially inner position with respect to the respective bead (Fig 5) and locking the terminal end between the bead and radially inner support elements of the respective half-drum (Fig 6).
	Regarding claim 32, Gazuit discloses all limitations of claim 25 as set forth above. Additionally, Gazuit discloses that the step of axially approaching the free ends of the application levers of each support to the respective half-drum is taken while the levers are fixed in a partially radially open position (Fig 1, 3-4, while Fig 1 and 3-4 shows a ply being turned-up with the finger (1), examiner notes that the finger (1) would act in a similar manner when applying sidewall members as in Fig 5-6). 
	Regarding claim 33, Gazuit discloses all limitations of claim 25 as set forth above. Additionally, Gazuit discloses that at least when the application levers are radially open, the axial appendage is frustoconical (Fig 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gazuit (US3887423).
Regarding claim 34, Gazuit discloses all limitations of claim 25 as set forth above. Additionally, Gazuit discloses the step of arranging each sidewall as a ring around the application levers of the respective support comprises dispensing and winding a section of sidewall around the application levers 
Regarding claim 38, Gazuit discloses all limitations of claim 25 as set forth above. Additionally, Gazuit discloses that the carcass sleeve further comprises a pre-assembled carcass sleeve (Fig 5) and that the carcass sleeve is arranged around the two half drums (Fig 5). While Gazuit does not explicitly disclose it, examiner takes Official Notice that it is well known in the art of tire manufacturing for shaping drums to be inserted through pre-assembled carcass sleeves for the purpose of applying additional tire components (including sidewalls) to the pre-assembled carcass sleeve. 

Claim 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gazuit (US3887423) in view of De Graaf (US20030034132).
Regarding claim 35, Gazuit teaches all limitations of claim 34 as set forth above. While Gazuit does not explicitly teach that before winding the section of sidewall, arranging at least one support plate in a radially outer position with respect to the free ends of the application levers at the respective junction area, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so as De Graaf, which is within the tire manufacturing art, teaches with the use of levers (“arm” (11)) a support plate (“cover plate” (15) which includes “support surface” (10)) in a radially outer position with respect to the free end of the lever (Fig 1A-D) for the benefit of providing an optimal surface of arranging and splicing tire components ([0005]).
Regarding claim 36, modified Gazuit teaches all limitations of claim 35 as set forth above. Additionally, De Graaf teaches that during the joining of the head end to the tail end, the at least one support plate extends axially beyond the free ends to support the axial appendage of the sidewall (Fig 2A, [0029]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749